Citation Nr: 0022997	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  96-07 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to August 
1989.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1995 RO decision denied service connection for 
a low back disability.  An RO hearing was requested and 
scheduled, but the veteran failed to report for such hearing.  
In February 1999, the Board remanded the case to the RO for 
further evidentiary development.  The case was subsequently 
returned to the Board.


FINDING OF FACT

The veteran has a low back disability which began during 
active military service. 


CONCLUSION OF LAW

The veteran's low back disability was incurred during 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
June 1987 to August 1989.  His service medical records show 
that on medical examination performed for enlistment purposes 
in July 1986, his spine was listed as normal.  In a report of 
medical history completed in conjunction with the enlistment 
medical examination, the veteran denied a history of 
recurrent back pain.

A September 1987 treatment note shows that the veteran 
reported a history of left buttock pain radiating to the area 
above his left knee for the past 6 months.  He reported a 
family history of sciatica.  The diagnostic assessment was 
probable sciatica of the left buttock.  During treatment in 
October 1987, he gave a history of an L1 compression fracture 
several years ago and sciatic pain for 6 months.  The 
diagnostic impression was sciatica.

An October 1988 treatment note shows that the veteran 
complained of low back pain for one year.  He reported a 
history of a compression fracture at L1; the examiner noted 
that there was no record of such fracture.  The diagnostic 
assessment was probable right-sided sciatica; rule out lumbar 
fracture.  An October 1988 X-ray study showed a Schmorl's 
node at L1, bony spurs in the anterior aspect of T11-L2, and 
questionable old trauma.  An October 1988 treatment note 
dated the same day shows that the veteran reported chronic 
low back pain for approximately the last 3 years ever since 
he incurred a compression fracture of a lumbar vertebra when 
someone lifted him over his head and brought him down sharply 
on his knee. He said he had more constant pain in the past 
year.  The examiner noted that an X-ray study showed bony 
spurs at T11-L2, and a questionable old fracture.  The 
diagnosis was chronic low back pain.

An October 1988 consultation request shows that the veteran 
that he had chronic low back pain for 3 years, ever since he 
incurred a compression fracture of a lumbar vertebra 3 years 
ago.  He said he had more frequent episodes of pain over the 
last year.  The diagnosis was chronic low back pain.  A 
November 1988 orthopedic consultation examination noted that 
an X-ray study showed spina bifida occulta at S1, 
questionable sclerosis at L5 in the pars interarticularis, 
spurs at T11-L1, with a Schmorl's node, and questionable old 
Scheuermann's disease. The diagnostic assessment was 
questionable pars defect, and questionable old Scheuermann's 
disease.  Subsequent service medical records reflect 
treatment for low back pain.  A December 1988 bone scan 
showed a normal thoracolumbar spine. The veteran received 
later treatment during service for low back pain.  An April 
1989 computerized tomography (CT) scan of the lumbosacral 
spine showed no evidence of herniated nucleus pulposus.  

An April 1989 Medical Board examination noted that the 
veteran reported the onset of low back pain in October 1987, 
when he began to have low back pain without history of 
trauma.  He said the pain worsened, and he was unable to run 
or perform his duties.  The examiner indicated that the 
veteran's medical history and family history were 
noncontributory.  The examiner noted that an X-ray study 
showed spina bifida occulta at S1, a question of sclerosis in 
the L5 pars interarticularis, spurs at T11 and L1 with a 
Schmorl's node with a question of old Scheuermann's disease.  
The diagnoses were low back pain, mechanical, etiology 
unknown, not existing prior to service, and Scheuermann's 
disease, existing prior to service and not aggravated by 
service.  An April 1989 Physical Evaluation Board (PEB) note 
reflects a diagnosis of low back pain, mechanical, of unknown 
etiology, not existing prior to service.  In August 1989, the 
veteran was discharged from service, with severance pay, due 
to physical disability.

In May 1995, the veteran submitted a claim for service 
connection for a back disability and said he had received no 
treatment since service because he could not financially 
afford to seek treatment.  He enclosed a copy of a June 1989 
letter from a PEB, which indicates a diagnosis of mechanical 
low back pain of unknown etiology, and a diagnosis of 
Scheuermann's disease.  The disability was said to be 10 
percent disabling, less 0 percent for what existed prior to 
entrance into service.  The PEB indicated that the veteran 
was unfit due to physical disability.  

At a July 1995 VA general medical examination, the veteran 
reported that he began to experience back pain right after 
boot camp.  He said his back pain was subsequently aggravated 
during parachute training.  He complained of low back and 
neck pain.  On examination, there was pain to palpation along 
the spine, and active range of motion was decreased in all 
ranges.  No spasms were palpable.  The diagnoses were chronic 
low back pain and chronic neck pain.

At a July 1995 VA orthopedic examination, there was pain to 
palpation along the left lumbar paraspinal muscles and in the 
left sciatic notch.  An X-ray study of the lumbosacral spine 
showed mild deformity at L1, which the examiner felt could 
represent an old mild compression fracture.  There was a very 
mild thoraco-lumbar scoliosis with convexity to the right.  
The diagnostic impression was wedged L1 with focally 
prominent degenerative changes at D12-L1 and L1-L2.  The 
examiner found no evidence of Scheuermann's Disease, and 
diagnosed chronic low back pain, history of an old 
compression fracture of the L1 vertebra, and mild 
degenerative changes of the cervical spine.

VA outpatient treatment records dated from July 1995 to 
October 1997 reflect treatment for complaints of low back and 
neck pain.  A July 1995 treatment note shows that the veteran 
presented with a history of a questionable compressed 
fracture at L1.  The veteran denied in-service injury, but 
reported that he was involved in jumping during military 
training.  He reported pain for the past 8 years with a 
recent exacerbation.  The examiner noted that there were no 
radicular symptoms.  The diagnostic impression was 
degenerative joint disease of the cervical spine and lumbar 
spine.  An August 1995 treatment note indicates that the 
veteran apparently sustained an injury during Airborne 
training in service.  On examination, there was very 
restricted motion of the cervical spine, and functional 
motion of the lumbosacral spine with pain at the end of his 
range of motion.  Deep tendon reflexes were 2+, sensation was 
intact, and muscle strength was good.  The diagnostic 
impression was degenerative joint disease of multiple joints 
with wedged L1, mild deformity at C3, and questionable rule 
out ankylosing spondylitis (AS).  An August 1995 treatment 
note shows that the veteran reported a history of back pain 
for about 6 years, and neck pain for 2 years.  The diagnosis 
was questionable AS - low back pain.  An August 1995 X-ray 
study of the lumbosacral spine shows narrowing and 
destruction of the joint space between L1 and L2, and between 
T12 and L1.  There was a straightening of the lumbar spine, 
and minimal displacement of L1 and L2 in relation to T12 and 
L3.  The diagnostic impression was osteomyelitis or previous 
trauma.  Subsequent medical records reflect treatment for AS 
with progressive symptoms.  An October 1997 treatment note 
reflects diagnoses of AS, mechanical neck and back pain, and 
secondary myofascial pain.

In February 1999, the Board remanded the claim to the RO to 
obtain any additional service medical records, to obtain any 
pre-service medical records relating to a back disability, 
and for the veteran to undergo a VA orthopedic examination.

By letters to the veteran dated in March 1999, the RO 
requested that he submit any medical records of treatment for 
a low back disability dated prior to service or after 1997, 
and that he submit any available service medical records.

By a memorandum dated in June 1999, the RO requested 
additional service medical records and a copy of the 
veteran's PEB report from the National Personnel Records 
Center (NPRC).

By a statement dated in December 1999, the veteran said he 
was never examined or treated for a low back disability prior 
to military service.

At an April 2000 VA examination, the veteran complained of 
axial back pain localized to the lower thoracic area and 
traveling diffusely into the lumbosacral area, and complained 
of neck pain.  The examiner noted that the veteran had the 
stigmata of AS, had a diminished lumbar lordosis and an 
accentuated thoracic kyphosis.  The examiner noted that he 
had reviewed the veteran's claims file, and indicated a 
diagnostic impression of AS, noting that the veteran was HLA-
B17 positive.  He opined that such represented a non-service-
connected collagen vascular disorder which resulted in 
mechanical back pain with no evidence of lumbar 
radiculopathy.  He stated that the veteran's findings 
appeared to be due to AS.

By a memorandum dated in May 2000, the NPRC indicated that no 
additional service medical records, including a PEB report, 
were available.

II.  Analysis

The veteran's claim for service connection for a low back 
disability is well grounded, meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§  
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C.A. §§ 1111, 1137; 38 
C.F.R. § 3.304.

A low back disability was not noted during the service 
enlistment medical examination.  Thus, the presumption of 
soundness applies, although it may be rebutted by clear and 
unmistakable evidence showing pre-service existence of a low 
back disability.  The Board finds that such presumption is 
not rebutted as to this condition.  Although the service 
records show that the veteran reported a history of a pre-
service compression fracture at L1, and service X-ray studies 
suggest he might have had such a fracture, he was 
asymptomatic upon service entrance, a low back disability was 
not noted during the enlistment examination, and there is no 
"clear and unmistakable evidence" that one actually existed 
prior to service to rebut the presumption of soundness upon 
entrance into service.  Id.

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The veteran's service medical records reflect lengthy 
treatment for complaints of low back pain, with varying 
diagnoses.  Service medical records show that he was 
diagnosed with Scheuermann's disease, which was felt to have 
pre-existed service, and with mechanical low back pain of 
unknown etiology, not existing prior to service.  The veteran 
was discharged from service due to a low back disability.

The first post-service medical evidence of a low back 
disability is dated in 1995.    Post-service medical records 
reflect treatment for a low back disability, and show that 
the veteran does not currently have a diagnosis of 
Scheuermann's disease.  They also reflect diagnoses of AS, 
mechanical low back pain, and degenerative joint disease of 
the lumbar spine.  At a VA examination in April 2000, a VA 
examiner opined that the veteran's AS was not service-
connected.

Evidence supporting service connection includes the 
documented treatment for a low back disability (variously 
diagnosed) during service, the service Medical Board and PEB 
reports reflecting a diagnosis of mechanical low back pain 
not existing prior to service, the veteran's reports of 
chronic low back pain since service, and the medical records 
confirming the veteran currently has a low back disability.

Evidence against service connection includes the lapse of six 
years after service with no clinical indication of 
manifestations of the low back disability, and the recent VA 
examiner's opinon that the veteran's AS was not service-
connected. 

After considering all of the evidence in this appeal, for and 
against the claim, the Board finds that it is about equally 
divided on the question of whether the veteran's current low 
back disability began in service.  Under such circumstances, 
the benefit of the doubt is given to the veteran.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  Thus, the Board concludes that the veteran's low 
back disability had its onset in service; the disability was 
incurred in service, and service connection is warranted.


ORDER

Service connection for a low back disability is granted.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

